EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This notice of allowance is responsive to the supplemental amendment dated 9/27/2021.  The previous 112 rejections have been withdrawn due to applicant’s amendment.  

Allowable Subject Matter / Reasons for Allowance
  Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination fails to disclose/teach the applicant’s claimed invention, including, and in combination with other recited limitations, the rotary control valve with rotor, seal member, drive mechanism, and groove on the seal member in an end face of the seal member opposite the contact face of the seal member with the groove being longer in the radial direction than in the circumferential direction.
The applicant’s amendment has overcome the prior art rejections of record.  Kruger (U.S. 4,778,148) discloses a groove but the groove is not in an end face of the seal member opposite the contact face of the seal member nor is the groove longer in the radial direction than in the circumferential direction.  Bareis et al. (U.S. 2017/0321830) discloses a groove in an end face of the seal member that is opposite the contact face (for receiving 19); however, the groove is not longer in the radial direction than in the circumferential direction.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753